Case 1:16-cv-05421-ER Document115 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VADIM BABYREV,
Plaintiff,
Vv. ORDER
DR. A. LANOTTE, Psychiatrist at Kirby Forensic 16 Civ. 5421 CER)

Psychiatric Center, SHTA SANZ; SENIOR SHTA
OYAKHILOME; DR. MORTIERE, Psychologist at Kirby
Forensic Psychiatric Center, SOCIAL WORKER JI LING, at
Kirby Forensic Psychiatric Center; and ANN MARIE T.
SULLIVAN, Commissioner of Mental Health of the State of -
New York; each individually and in their official capacities,

Defendants.

 

 

RAMOS, D.J.

 

On July 7, 2016, pro se plaintiff Vadim Babyrev, a patient at Kirby Forensic Psychiatric
Center, brought this action pursuant to 42 U.S.C. § 1983 against Dr. A Lanotte and other officials
employed by the Kirby Psychiatric Center and New York State in their individual and official
capacities (collectively, “Defendants”). Doc. 1. Defendants answered Babyrev’s third amended
complaint on April 20, 2018. Docs. 91-94. Since then, there has been no activity in this matter.
Accordingly, the parties are directed to submit a joint status report by October 29, 2020. Failure
‘to comply with the Court’s order could result in sanctions, including dismissal for failure to
prosecute. Fed. R. Civ. P. 41(b).

It is SO ORDERED.

Dated: October 8, 2020
New York, New York

Edgardo Ramos, U.S.D.J.

 

 
